In this case a reference to the testimony of the accused, Martin F. Jarvis, given by him as a witness at his trial, as shown by the transcript on the original appeal, of which we take judicial notice upon the application for leave to file in the court below a petition for writ of error coram nobis,
negatives the basis upon which the petition for writ of errorcoram nobis is now made to rest, in that it shows that accused interposed a plea of self-defense and deliberately admitted on the witness stand that he consciously shot his two female victims, one in the back as she stooped over, after which he carefully planned his escape and did escape after rearming himself with another weapon, whereas in his present application for leave to present a petition for writ of error coram nobis,
petitioner claims he was too drunk at the time of the homicides to entertain a premeditated design to kill the woman for whose murder he has been convicted and sentenced to death and the conviction heretofore affirmed in Jarvis v. State, 115 Fla. 321,156 Sou. Rep. 310.
Leave to apply for writ of error coram nobis denied.
WHITFIELD, C. J., and ELLIS, TERRELL, BROWN, BUFORD and DAVIS, J. J., concur.